DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 7/8/2019, the IDS filed 9/11/2019, and the IDS filed 9/17/2019 have been considered.
Claims 1-31 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “communication unit” and “control unit” in claims 1-14 and 17-29.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a "program".  The applicant’s specification, paragraph 509, provides intrinsic evidence through examples that the applicant intends for a program to be a piece of software.  Therefore, it is believed that the "program" would reasonably be interpreted by one of ordinary skill as the abstract idea of any portion of a computer code, including the forms of software, per se, used in computing.  Absent recitation of hardware, the claims appear devoid of any physical articles or objects which may cooperate to achieve some function, and as such are not directed to a machine.  Likewise, absent any such physical article or object, they cannot be directed to a manufacture.  A program is clearly not a series of steps or acts in and of itself, and as such is not considered a process.  It is clearly not a composition of matter.  Therefore, the claims in question do not appear to fall within a statutory category of invention as set forth in 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 15-21, 23-25, 27, 30, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kavi (U.S. Patent Application Publication Number 2018/0176262).  The corresponding specification of provisional application 62/375,849 has also been included with the Notice of References Cited.
Regarding claim 1, Kavi discloses an information processing device comprising: a communication unit configured to transmit information regarding security of the information processing device and receive designation information indicating processing to be performed for security protection, transmitted in response to the transmission of the information regarding the security (paragraph 28, identification data transmitted, and paragraph 33, communicating device specific security policy to device); and a control unit configured to perform the processing for
security protection on a basis of the designation information in a case where the control unit transmits data to a predetermined device or in a case where the control unit receives data
transmitted from the device (paragraph 33, device complies with device specific security policy).
Regarding claim 2, Kavi discloses wherein the information regarding the security includes information indicating the processing for security protection that is executable by the information processing device (paragraph 30, security requirements of device).
Regarding claim 3, Kavi discloses wherein the processing for security protection includes ciphering, integrity check, or authentication (paragraph 30, encryption requirements, how integrity is verified, etc.).
Regarding claim 4, Kavi discloses wherein the information regarding the security includes information indicating processing that is executable on data by the information processing device (paragraph 30, device capability).
Regarding claim 5, Kavi discloses wherein the processing executable on the data by the information processing device is addition of personal identification information to data or conversion processing on data (paragraph 32, encryption mechanisms, authenticate token exchange, etc.).
Regarding claim 7, Kavi discloses wherein in a case of receiving a transmission request of the information regarding the security, the communication unit transmits the transmission request to the device and transmits the information regarding the security of the information
processing device in response to the transmission request (paragraph 28, DHCP fingerprinting used to identify devices and identification data transmitted to SDN controller).
Regarding claim 8, Kavi discloses wherein in a case where the device has not responded to the transmission request, the communication unit transmits information indicating that the device that does not have a reporting capability of the information regarding the security exists (paragraph 30, device unable to be identified is associated with default security policy).
Regarding claim 9, Kavi discloses wherein when the communication unit has received a connection rejection request for requesting for rejecting to be connected to the device that does not have the reporting capability, the control unit performs control so as not to exchange data 
Regarding claim 10, Kavi discloses wherein in a case where the device has not responded to the transmission request, and when the information regarding the security of the device has been specified by the exchange of the data with the device, the communication unit transmits the specified information regarding the security of the device (paragraph 30, device unable to be identified, and paragraph 28, DHCP packets contain varying identification data).
Regarding claim 15, Kavi discloses an information processing method of an information
processing device, comprising steps of: transmitting information regarding security of the information processing device and receiving designation information indicating processing to be performed for security protection transmitted in response to the transmission of the information regarding the security (paragraph 28, identification data transmitted, and paragraph 33, communicating device specific security policy to device); and performing processing for security protection on a basis of the designation information in a case of transmitting data to a predetermined device or receiving data transmitted from the device (paragraph 33, device complies with device specific security policy).
Regarding claim 16, Kavi discloses a program for causing a computer that controls an
information processing device to perform processing including steps of: transmitting information regarding security of the information processing device and receiving designation information indicating processing to be performed for security protection transmitted in response to the transmission of the information regarding the security (paragraph 28, identification data transmitted, and paragraph 33, communicating device specific security policy to device); and performing processing for security protection on a basis of the designation information in a case 
Regarding claim 17, Kavi discloses an information processing device comprising: a communication unit configured to receive information regarding security of a predetermined device and transmit designation information indicating processing to be performed for security protection by the device (paragraph 28, identification data transmitted, and paragraph 33, communicating device specific security policy to device); and a control unit configured to generate the designation information on a basis of the information regarding the security (paragraph 33, device specific security policy).
Regarding claim 18, Kavi discloses wherein the information regarding the security includes information indicating processing for security protection executable by the device (paragraph 30, security requirements of device).
Regarding claim 19, Kavi discloses wherein the processing for security protection includes ciphering, integrity check, or authentication (paragraph 30, encryption requirements, how integrity is verified, etc.).
Regarding claim 20, Kavi discloses wherein the information regarding the security includes information indicating processing that is executable on data by the device (paragraph 30, device capability).
Regarding claim 21, Kavi discloses wherein the processing executable on data by the device is addition of personal identification information to data or conversion processing on data (paragraph 32, encryption mechanisms, authenticate token exchange, etc.).
Regarding claim 23, Kavi discloses wherein in a case where the communication unit has received information indicating that other device that does not have a reporting capability of the 
Regarding claim 24, Kavi discloses wherein in a case where the information regarding the security of the other device specified by the device is received by the communication unit after receiving the information indicating that the other device that does not have the reporting
capability exists, the control unit generates the designation information of a device, different from the device, connected to the other device on a basis of the information regarding the security of the other device (paragraph 30, devices sharing similar security needs grouped into same category).
Regarding claim 25, Kavi discloses wherein the communication unit transmits a connection rejection request for requesting for rejecting to be connected to the other device that does not have the reporting capability to the device (paragraph 33, communication to device halted if device determined to not be in compliance with assigned security policy).
Regarding claim 27, Kavi discloses wherein the communication unit transmits the designation information to the device configuring a local network and transmits information indicating a security management state in the local network to a device that performs security management of a network including the local network (paragraph 23, IoT arbitrator facilitates data transfer, monitoring, etc.).
Regarding claim 30, Kavi discloses an information processing method comprising steps of: receiving information regarding security of a predetermined device (paragraph 28, identification data transmitted); generating designation information indicating processing to be 
Regarding claim 31, Kavi discloses a program for causing a computer to perform processing including steps of: receiving information regarding security of a predetermined device (paragraph 28, identification data transmitted); generating designation information indicating processing to be performed for security protection by the device on a basis of the information regarding the security (paragraph 33, device specific security policy); and transmitting the designation information (paragraph 33, communicating device specific security policy to device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kavi in view of Whittle et al. (U.S. Patent Application Publication Number 2018/0191729), hereinafter referred to as Whittle.
Kavi disclosed techniques for device specific security policy control for IoT devices.  In an analogous art, Whittle disclosed techniques for managing IoT devices by a security fabric.  Both systems deal directly with security management for IoT devices.
Regarding claim 6, Kavi does not explicitly state wherein the information regarding the security includes information indicating a state of a segment between the information processing device and the device regarding security.  However, utilizing traffic monitoring between devices in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the information regarding the security includes information indicating a state of a segment between the information processing device and the device regarding security as provided by Whittle (see paragraph 27, network traffic logged).  One of ordinary skill in the art would have recognized the benefit that traffic monitoring would assist in properly managing IoT devices (see Whittle, paragraph 5).
Regarding claim 11, Kavi does not explicitly state wherein the information regarding the security includes information regarding a traffic amount of data in the segment between the information processing device and the device.  However, utilizing traffic monitoring between devices in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the information regarding the security includes information regarding a traffic amount of data in the segment between the information processing device and the device as provided by Whittle (see paragraph 27, network traffic logged).  One of ordinary skill in the art would have recognized the benefit that traffic monitoring would assist in properly managing IoT devices (see Whittle, paragraph 5).
Regarding claim 22, Kavi does not explicitly state wherein the information regarding the security includes information indicating a state of a segment between the device and other device regarding security.  However, utilizing traffic monitoring between devices in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the information regarding the security includes information indicating a state of a segment between the device and other device regarding security as provided by Whittle (see paragraph 27, network traffic logged).  One of ordinary skill in the art would have recognized the benefit that traffic monitoring would assist in properly managing IoT devices (see Whittle, paragraph 5).
Regarding claim 26, Kavi does not explicitly state wherein the information regarding the security includes information regarding a traffic amount of data in a segment between the device and other device.  However, utilizing traffic monitoring between devices in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the information regarding the security includes information regarding a traffic amount of data in a segment between the device and other device as provided by Whittle (see paragraph 27, network traffic logged).  One of ordinary skill in the art would have recognized the benefit that traffic monitoring would assist in properly managing IoT devices (see Whittle, paragraph 5).
Regarding claim 28, Kavi discloses wherein the control unit determines processing to be performed for security protection by the device on a basis of the information regarding the 
Kavi does not explicitly state wherein the control unit generates the designation information on a basis of a determination result and a determination result by another information processing device different from the information processing device regarding the processing to be performed for security protection by the device.  However, determining security policies in such a fashion was well known in the art as evidenced by Whittle.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the control unit generates the designation information on a basis of a determination result and a determination result by another information processing device different from the information processing device regarding the processing to be performed for security protection by the device as provided by Whittle (see paragraph 31, network security appliances subscribe to services from analyzing tier).  One of ordinary skill in the art would have recognized the benefit that utilizing security policies would assist in properly managing IoT devices (see Whittle, paragraph 5).

Claims 12-14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kavi in view of Jaber et al. (U.S. Patent Application Publication Number 2010/0146582), hereinafter referred to as Jaber.
Kavi disclosed techniques for device specific security policy control for IoT devices.  In an analogous art, Jaber disclosed techniques for managing encryption policies in network systems.  Both systems deal directly with security policy management for networked devices.
Regarding claim 12, Kavi discloses wherein in a case of receiving the designation information from a plurality of devices different from each other regarding the segment between the information processing device and the device, the control unit performs the processing for security protection on a basis of the designation information (paragraph 33, device specific security policy, and paragraph 19, devices communicate via M2M).
Kavi does not explicitly state wherein the control unit selects one piece of the designation information from among the received plurality of pieces of designation information and performs the processing for security protection on a basis of the selected piece of the designation information.  However, determining security policies in such a fashion was well known in the art as evidenced by Jaber.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the control unit selects one piece of the designation information from among the received plurality of pieces of designation information and performs the processing for security protection on a basis of the selected piece of the designation information as provided by Jaber (see paragraph 74, multiple security policies associated with request and one is selected).  One of ordinary skill in the art would have recognized the benefit that managing policies in such a way would assist in reducing disadvantages associated with enforcing encryption policies (see Jaber, paragraph 4).
Regarding claim 13, the combination of Kavi and Jaber discloses wherein the communication unit transmits information indicating a selection result of the designation information to the plurality of devices (Jaber, paragraph 74, one security policy selected).
Regarding claim 14, the combination of Kavi and Jaber discloses wherein the communication unit further receives selection criteria information indicating a selection criteria 
Regarding claim 29, Kavi does not explicitly state wherein the communication unit transmits selection criteria information indicating a selection criteria of the designation information to the device, and receives information indicating a single piece of the designation information selected from among the plurality of pieces of designation information received from the plurality of devices including the information processing device by the device from the device for the segment between the device and the other device.  However, determining security policies in such a fashion was well known in the art as evidenced by Jaber.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kavi by adding the ability that the communication unit transmits selection criteria information indicating a selection criteria of the designation information to the device, and receives information indicating a single piece of the designation information selected from among the plurality of pieces of designation information received from the plurality of devices including the information processing device by the device from the device for the segment between the device and the other device as provided by Jaber (see paragraph 74, security policy selected under predetermined criteria).  One of ordinary skill in the art would have recognized the benefit that managing policies in such a way would assist in reducing disadvantages associated with enforcing encryption policies (see Jaber, paragraph 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomez et al. (U.S. Patent Application Publication Number 2018/0041546) disclosed techniques for generating security policies for IoT systems based on the capabilities of the entities involved in a data path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Victor Lesniewski/Primary Examiner, Art Unit 2493